Champlin, J.
The question in this case is one of costs.
The action was assumpsit, and the plaintiff filed a bill of particulars amounting to over §300. The defendant pleaded the general issue, and gave notice of set-off, and filed a bill of particulars for §365, and notice of recoupment, under which he claimed §110. The jury returned a verdict in favor of plaintiff for §60, and the court rendered judgment for that amount, with costs.
The only question is whether it appears that the plaintiff's claim, as established at the trial, exceeded §100, and that the same was reduced by set-off.
We think it did, and that it was reduced by set-off; and the judgment is affirmed.
Sherwood, C. J., Morse and Campbell, JJ., concurred. Long, J., did not sit.